Exhibit 99.1 Talisman Energy Annual Meeting Voting Results on the Election of Directors CALGARY, Alberta – May 8, 2014 – Talisman Energy Inc. (TSX:TLM) (NYSE:TLM) held its annual meeting of shareholders on May 7, 2014, at which each of the thirteen nominees proposed as directors and listed in its management proxy circular dated March 3, 2014 were elected as directors. The detailed results of the vote are set out below. For Withheld Christiane Bergevin 97% 3% Donald J. Carty 95% 5% Jonathan Christodoro 99% 1% Thomas W. Ebbern 99% 1% Harold N. Kvisle 99% 1% Brian M. Levitt 99% 1% Samuel J. Merksamer 98% 2% Lisa A. Stewart 95% 5% Henry W. Sykes 97% 3% Peter W. Tomsett 95% 5% Michael T. Waites 99% 1% Charles R. Williamson 98% 2% Charles M. Winograd 99% 1% Talisman Energy Inc. is a global upstream oil and gas company, headquartered in Canada. Talisman has two core operating areas: the Americas (North America and Colombia) and Asia-Pacific. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. 1 For further information, please contact: Media and General Inquiries: Simon Scott Head of Corporate Communications Phone:403-693-8493 Email: tlm@talisman-energy.com Shareholder and Investor Inquiries: Lyle McLeod Vice-President, Investor Relations Phone:403-767-5732 Email: tlm@talisman-energy.com 06-14 2 2
